Oo 6 SW DH vA BR WY PP

NM BM NM BR RO RDO OR mee i a es
eo Uk RRP RBRRBSRUWURE RE OR ee

LN.

Nase 3:18-cv-01259-GPC-JLB Document 40 Filed 04/15/19 PagelD.189 Page 1of3

 

Jason A. Cohen (SBN 216442)

Heather A. Rogers (SBN 316795)

BORTON PE’ , LLP.

1320 Columbia Street, Suite 210

San Diego, California 92101

Telephone (6 9) 232-2424

Fax (619) 531-0794

E-mail: jcohen@bortonpetrini.com
ogers@bortonpetrini.com

Attorneys for Defendants,
John Freitas, Sr. and Carolyn Freitas
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

THE UNITED STATES OF Case No. 3:18-cv-01259-GPC-JLB
AMERICA,
IN ADMIRALTY
Plaintiff,
DEFENDANTS JOHN FREITAS, SR.
VS. AND CAROLYN FREITAS’ MOTION
TO REOPEN DISCOVERY

JOHN FREITAS, SR.; CAROLYN
FREITAS AND NAZARY CABOZ, Special briefing schedule ordered

in personam,
Filed Concurrently With:

Defendants. e [Proposed] Order

 

 

Defendants, John Freitas, Sr. and Carolyn Freitas, hereby move for an
order to reopen discovery in the above-captioned case.

Plaintiff filed this action for deficiency on a preferred ship mortgage
against Defendants on February 14, 2018 (the “Action”). The Court issued a
scheduling order on August 20, 2018, wherein the parties to the Action were ordered
to complete fact discovery by January 31, 2019 (DKT No. 28). As of that deadline,

none of the parties had conducted any discovery.

1

DEFENDANTS JOHN FREITAS, SR. AND CAROLYN FREITAS’ MOTION TO REOPEN DISCOVERY
Case No.: 18-cv-01259-GPC-JBUJ

 

 

 
oO Ce “SDH TA BF WY NB

Se NM NB BR NR RO ND NR ORD ea ea ea i a
SoS SA BO WH Fe WD NH KF SG oO ee SH th UB UWB DULUmwL ll

fy

 

ase 3:18-cv-01259-GPC-JLB Document 40 Filed 04/15/19 PagelD.190 Page 2 of 3

On March 29, 2019, substitutions of attorney were filed on behalf of
Defendants John Freitas, Sr. and Carolyn Freitas, substituting the undersigned counsel
in place of their prior counsel, who, for medical reasons, was no longer able to carry

out representation of Defendants (DKT Nos. 34 and 35).

Since entering this Action, the undersigned counsel has learned that the
fishing vessel CAROL LINDA (the “Vessel”), which is at the center of this Action,
had been resold by the Plaintiff to a bona fide purchaser. Details of the sale are
currently unknown to Defendants and directly relate to this Action and the amount of

deficiency, if any, of which Defendants may be liable.

Accordingly, fact discovery is required with respect to the issue of the resale of
the Vessel. Defendants are currently preparing interrogatories and document requests
and will be ready to serve the same on the Plaintiff upon the granting of this motion by
the Court. .

Concurrently with the filing of this motion, Defendants have filed a motion to
amend the scheduling order, requesting that all dates and deadlines be extended 90 to
120 days. In the event that the Court does not grant that motion, Defendants request
that that the Court order that the Plaintiffs responses to Defendants’ forthcoming
written discovery requests be due within 7 days of service as permitted by Fed. R. Civ.
P. 33(b)(2); 34(6)(2)(A).

For the foregoing reasons, Defendants request that discovery be reopened.
Respectfully submitted,

oot

BORTON PETRINI, LLP
Dated: April | », 2019 a

ty
Si
Es

 

 

Jason’ A. Cohen and Heather A Rogers
Attorneys for Defendants, John
Freitas, Sr. and Carolyn Freitas

 

2

DEFENDANTS JOHN FREITAS, SR. AND CAROLYN FREITAS’ MOTION TO REOPEN DISCOVERY
Case No.: 18-cv-01259-GPC-JBL

 

 

 
—_ Ww

oo “sn

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

fase 3:18-cv-01259-GPC-JLB Document 40 Filed 04/15/19 PagelD.191 Page 3 of 3

I hereby certify that, on April 15, 2019, a true and correct copy of the foregoing
Motion to Reopen Discovery on behalf of Defendants John Freitas, Sr. and

Carolyn Freitas was served was served electronically through CM/ECF on:

Frank J. Johnson, Jr.
Counsel for Defendant Nazary Caboz

Eric Kaufman-Cohen
Counsel for Plaintiff United States of America

A copy of the Proposed Order was emailed to Judge Burkhart and served via US Mail
to the parties on April 15, 2019.

 

 

Jason A.

3

DEFENDANTS JOHN FREITAS, SR. AND CAROLYN FREITAS’ MOTION TO REOPEN DISCOVERY
Case No.: 18-cv-01259-GPC-JBL

 

 

 

 

 
